Dismissed and Memorandum Opinion filed September 2, 2010.

 

 
In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-10-00602-CV

 
Pedro Delgadillo Cerda and
Leticia Martinez, as husband and wife,
Appellants
V.
Russell Soltani, Individually
and d/b/a Atlantic Car Group, Inc,
Appellee
 

On Appeal from the 165th
District Court
Harris County, Texas
Trial Court Cause No. 2009-07985

 
MEMORANDUM  OPINION
 
This is
an attempted appeal from an order signed June 15, 2010.  The clerk’s record was
filed on July 19, 2010.  
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001).  Appellants attempt to appeal an order granting
a motion for new trial.  A trial court has plenary power over its judgment
until it becomes final.  Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84
(Tex. 1993).  The trial court also retains continuing control over
interlocutory orders and has the power to set those orders aside any time
before a final judgment is entered.  Id.  An order granting a new trial
is an unappealable, interlocutory order.  Id.
            On July 23,
2010, notification was transmitted to the parties of this court’s intention to
dismiss the appeal for want of jurisdiction unless appellants filed a response on
or before August 9, 2010, demonstrating grounds for continuing the appeal.  See
Tex. R. App. P. 42.3(a).
            Appellants’
response fails to demonstrate that this court has jurisdiction over the appeal.
Accordingly,
the appeal is ordered dismissed.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Frost, and Brown.